Cockrill, C. T.  Effect of supersedeas in fa™afor upon a°ants!r appel‘  When a judgment for the recoverv of " money is against an administrator and others, the qualified or limited bond which the administrator executes, under section 1295 of Mansfield’s Digest, to supersede the judgment against the estate of his decedent, does not warrant the issuance of a supersedeas in favor of other judgment defendants. If they desire to supersede the judgment rendered against them, they must appeal and enter into bond in accordance with the statute. The fact that the administrator’s decedent is the principal, and the other defendants his sureties, in an official bond, does not alter the case, because the judgment plaintiff is not forced to exhaust his remedy against the estate of the principal before resorting to his execution upon the judgment, but may proceed by execution against the property of the living defendants in the first instance. The supersedeas in favor of all the defendants except the administrator should be quashed. It is so ordered.